Citation Nr: 1501661	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), status-post triple-vessel coronary artery bypass graft, to include the propriety of the reduction from 100 to 30 percent, effective from March 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in May 2010.  A transcript of the hearing is of record.  

A brief clarification of the procedural history is necessary in this matter.  The Veteran was granted service connection for coronary artery disease with an evaluation of 30 percent, effective April 28, 2006, and an evaluation of 100 percent assigned from May 10, 2006.  An October 2007 rating decision proposed to reduce his 100 percent rating to 30 percent.  The Veteran's rating was reduced pursuant to a February 2008 rating decision.  The February 2008 rating decision assigned a 30 percent rating, effective March 1, 2008.  The Veteran filed a notice of disagreement in March 2008.  

Throughout the pendency of the appeal, the RO has characterized his claim as one for an increased rating, rather than one regarding the propriety of the reduction.  Hence, the February 2008 rating (reduction) decision is on appeal before the Board, and the issue has been characterized to reflect the increased rating claim, as well as the question of whether the reduction decision was proper.

This case was initially before the Board in November 2010 when the claims were remanded for further development.  In an April 2014 decision, the Board determined that the reduction of the rating for CAD to 30 percent was proper, and additionally denied a claim for entitlement to a rating in excess of 30 percent for the Veteran's service-connected CAD.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2014 the Court granted a joint motion for remand and remanded the case to the Board for readjudication consistent with the motion.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  By an August 2006 rating the decision, the RO granted service connection for CAD, status-post triple-vessel coronary artery bypass graft and granted an initial 30 percent disability rating for CAD, with a rating of 100 percent effective May 10, 2006. 

2.  By a February 2008 rating action, the RO implemented a reduction to 30 percent for CAD, effective March 1, 2008.

3.  The 100 percent rating for the Veteran's service-connected CAD, status-post triple-vessel coronary artery bypass graft had been in effect for less than five years at the time it was reduced to 30 percent, effective March 1, 2008.

4.  In reducing the disability evaluation for CAD, status-post triple-vessel coronary artery bypass graft, the RO in its February 2008 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 100 percent rating were no longer met. 

5.  Since March 1, 2008, the Veteran's service-connected CAD, status-post triple-vessel coronary artery bypass graft, has not been manifested by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's CAD, status-post triple-vessel coronary artery bypass graft, from 100 percent to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e); 3.159, 3.343, 3.344, 4.71a, Diagnostic Code (DC) 7005 (2014).

2.  Since March 1, 2008, the criteria for a rating in excess of 30 percent for CAD, status-post triple-vessel coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.104, DC 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability ratings from 100 to 30 percent for the service-connected CAD, status-post triple-vessel coronary artery bypass graft, were properly carried out by the RO.  In October 2007, the RO notified the Veteran of a proposed rating reduction (issued in an October 2007 rating decision).  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a February 2008 rating decision.  The RO informed the Veteran of this decision by letter dated February 26, 2008. 

With respect to his increased rating claim the Veteran was informed of evidence required to substantiate the claim, including the rating criteria, in notice attached to the August 2008 statement of the case.  This notice additionally contained Dingess requirements.  Although this notice was sent after the initial denial of the increased rating claim, the claim was subsequently readjudicated in an April 2012 supplemental statement of the case.  Any potential prejudice was cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For this reason, no further development is required regarding the duty to notify.

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements and private records in support of his appeal.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS).  No other outstanding evidence has been identified that has not been obtained.

With respect to his claims, specific VA medical examinations were obtained in September 2007, August 2008, and December 2010.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board notes that the Veteran's last examination is now over four years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's CAD disability since the most recent examination.  The Veteran has not argued the contrary.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the May 2010 BVA hearing, the VLJ identified the issues on appeal.  Additionally information was solicited regarding the severity of his disorder, and the appeal was subsequently been remanded to obtain additional records and medical examinations.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also notes that following the issuance of the April 2012 supplemental statement of the case (SSOC) the Veteran submitted an additional VA treatment record with waiver.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question as waiver has been provided.  See 38 C.F.R. § 19.31 (2014).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was remanded, in pertinent part, to obtain additional treatment records and afford the Veteran new VA examinations.  All those actions were accomplished, and there has been substantial compliance with the November 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Propriety of the Reductions

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In this case, however, the 100 percent rating for his service-connected CAD, status-post triple-vessel coronary artery bypass graft, was not in effect for 5 years or more, and the preceding paragraphs do not apply.  Indeed, the 100 percent rating for the service-connected CAD, status-post triple-vessel coronary artery bypass graft, was in effect from May 10, 2006 to February 28, 2008.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case.

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time periods to request a hearing and respond.

In an August 2006 rating decision, the RO granted service connection for CAD with an evaluation of 30 percent effective April 28, 2006; an evaluation of 100 percent was assigned from May 10, 2006, under diagnostic code 7005.  The Veteran's 100 percent disability rating for service-connected CAD was in effect for less than 5 years later.  38 C.F.R. § 3.344(c) is therefore applicable.  Under that regulation, a reexamination disclosing improvement, physical or mental, in the Veteran's CAD will warrant a reduction in rating.

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether a veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2014).  

In order to reduce a disability rating, the evidence must show improvement in the severity of a disorder. In this case, the record does show improvement.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The Veteran's service-connected CAD has been evaluated under DC 7005 for arteriosclerotic heart disease (CAD).  Under this Code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.
	
A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

Because CAD was not evaluated as totally disabling for a period of five years or more, the provisions pertaining to reductions of stabilized evaluations are not applicable.  See 38 C.F.R. § 3.344(c) (2014).  However, because there was a reduction of a total disability rating, the provisions of 38 C.F.R. § 3.343(a) are applicable.  As noted above, that section provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. 

The Veteran underwent a VA examination in August 2006.  The Veteran reported that he could not do lawn mowing if he had to push the mower and that he become diaphoretic if raking leaves for more than 10 minutes.  The Veteran reported sternal pain if he lifts anything over 15 pounds.  He noted that he was able to walk on a treadmill very slowly for one mile, but then he is completely incapacitated for at least 30 minutes.  It was estimated that his METs level was presently less than 3, but was expected to improve in the next months.  The Veteran was diagnosed with CAD status post coronary artery bypass grafting.  In the August 2006 rating decision, granting service connection for CAD, the RO initially granted a 30 percent disability rating but increased it to 100 percent, effective May 10, 2006.  This evaluation was based on the August 2006 VA examination that demonstrated 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

The Veteran underwent a subsequent VA examination in September 2007.  The Veteran reported that since his last examination his general condition, which included shortness of breath, chest pain, sternal pain and cardiac angina pain, had remained practically the same.  Nevertheless, medical information obtained at that time clearly showed that the Veteran's condition had improved.  It was noted that his left ventricular ejection fraction was around 56 percent and his estimated METs level was between 5 and 7.  The VA examiner diagnosed him with CAD status post triple vessel coronary bypass graft in May 2006.  The VA examiner noted that the Veteran was symptomatic with sternal pain, angina pain, shortness of breath, and gaining weight.  Although he noted that the Veteran had demonstrated no significant improvement or change in today's present examination, when compared with his last VA examination, he noted that the Veteran's left ventricular ejection fraction was around 56 percent and his METs level was between 5 and 7.  

In an October 2007 rating decision, the RO proposed to reduce the Veteran's 100 percent rating to 30 percent.  A February 2008 rating decision subsequently reduced the Veteran's 100 percent rating to 30 percent, effective March 1, 2008.  

When the September 2007 VA examination is compared to the August 2006 VA examination report that formed the basis for the 100 percent rating, the Board notes that while the VA examiner noted that there had been no significant improvement or change, the medical evidence clearly demonstrated that the Veteran's METs value had improved.  The recorded findings with respect to METs and ejection fraction of 56 percent simply do not support the assignment of a 100 percent rating.  A review of the evidence of record does not reflect any findings that would warrant a rating in excess of 30 percent for his CAD.  This is further supported by the most recent December 2010 VA examination which once again reflects findings consistent with a 30 percent disability rating.  The Board finds that there is no basis for the restoration of the 100 percent rating. 

There is no indication that the Veteran attained improvement under other than ordinary conditions of life.  In fact, in the September 2007 and August 2008 VA examination reports showed improvement that was evident by better performance during testing.  Therefore, the improvement satisfies the provisions of 38 C.F.R. § 3.343 (2014).

In summary, the record demonstrates that the procedural requirements for a reduction in rating were followed as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings supports the reduction in rating from 100 to 30 percent for CAD.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 100 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, in an August 2006 rating decision, the RO granted service connection for CAD with an evaluation of 30 percent effective April 28, 2006, and an evaluation of 100 percent was assigned from May 10, 2006, under diagnostic code 7005.  As stated earlier, the Veteran's rating was properly reduced to 30 percent, effective March 1, 2008.  Thus, while the Veteran is rated at the highest schedular rating for a portion of the appeal period, the Board must still determine if a rating in excess of 30 percent is warranted for the remainder of the appeal period.  

The Veteran has been rated at 30 percent for his CAD since March 1, 2008, under DC 7005 for arteriosclerotic heart disease (CAD).  Under this code, a 30 percent rating is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Based on a review of the record, the Board finds that a rating in excess of 30 percent after March 1, 2008, is not warranted.  At an August 2008 VA examination the VA examiner indicated that the Veteran's METs score was 5-7.  The VA examiner noted that the Veteran's service-connected disability should not preclude light duty or sedentary employment.  At the Veteran's December 2010 VA examination the VA examiner noted that since the Veteran's bypass surgery in 2006 he had not been hospitalized.  He additionally noted that the Veteran had no history of myocardial infarction, endocarditis, pericarditis, or valvular heart disease.  The VA examiner indicated that further cardiac testing was not indicated based on his known level of disease and symptoms as described.  The VA examiner determined that accounting only for his cardiac disease, his estimated METs should be no less than 5-7.  The VA examiner noted that the Veteran had undergone Rubidium PET imaging in April 2010 which showed a stress score of 2, which is essentially normal.  There are no VA treatment records showing more severe symptomatology.

In sum, the record does not reflect CAD resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, which would warrant the assignment of a 60 percent rating.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, the Board finds that the regular schedular standards are not inadequate to rate the Veteran's CAD disability.  Moreover, the Veteran has been awarded a TDIU rating, on a schedular basis, since May 20, 2008.  There is no indication that the Veteran's overall level of impairment goes beyond that contemplated in these schedular ratings that have been assigned for his service-connected disability.

Moreover, the competent lay and clinical evidence does not demonstrate that the Veteran's service-connected CAD, standing alone, has warranted frequent periods of hospitalization during the relevant appeals period, or otherwise rendered impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted with respect to the Veteran's CAD claim.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

IV. General Considerations

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report that symptoms related to his CAD are worse than currently rated.  He is equally competent to report that such symptoms did not improve during the proposed reduction period because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, the clinical evidence of record indicates that the assignment of the reduced evaluation was proper.  The above referenced examination from September 2007 was thorough and demonstrated improvement.  The findings of this examination outweigh the Veteran's lay observations.  Moreover, as the Veteran's statements are inconsistent with the medical evidence of record, the Board does not find his assertions as to the severity of his service-connected disability to be sufficient to outweigh the objective medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 


ORDER

The reduction in the rating for service-connected CAD, status-post triple-vessel coronary artery bypass graft, from 100 to 30 percent, effective March 1, 2008, was proper.

A rating in excess of 30 percent for CAD, status-post triple-vessel coronary artery bypass graft, since March 1, 2008, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


